Title: To George Washington from John Laurance, 20 February 1781
From: Laurance, John
To: Washington, George


                        
                            Sir
                            Peekskil February 20th 1781
                        
                        As I am truely sensible of your Excellencys Attention, in the offer you made me, I am impelled by Gratitude
                            to return you my thanks for it.
                        It is with much truth that I assure your Excellency, that nothing but a peculiarity of Situation constrains
                            me to decline, what Inclination prompts me to accept. This determination is induced by a full review of my Condition, and
                            as I flatter myself that my Conduct hitherto, has met with your Excellencys Approbation, I cannot but hope, this Instance
                            will not be displeasing. I am With every Sentiment of Respect Your Excellencys Obliged Servant
                        
                            John Laurance
                        
                        
                            N.B. A Cold prevents my waiting on Your Excellency in person, which I hope will appoligize for my not
                                doing it.
                        

                    